DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the amendment, filed 11/20/2020.  Claims 12-14 have been newly added. Claims 1-14 are pending. 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a product registration apparatus comprising at least one memory configured to store one or more instructions, and at least one processor configured to execute the one or more instructions to determine a placement position of a product having a placing table surface side to which product information is attached and acquire the product information attached to the product, and output information indicating at least one of the placement position of the product from which the product information can be acquired and the placement position of the product from which the product information cannot be acquired.
Regarding independent claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest product registration apparatus comprising at least one memory configured to store one or more instructions, and at least one processor configured to execute the one or more instructions to determine the number 
Independent claims 8 & 9 recite similar claim limitations and are direct to the same subject matter as independent claim 1 and are therefore allowable for at least the same reasons.
Independent claims 10 & 11 recite similar claim limitations and are direct to the same subject matter as independent claim 2 and are therefore allowable for at least the same reasons.
Dependent claims 3-7 & 12-14 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876